Petition for Writ of Mandamus Denied, and Stay Lifted, and Memorandum
Opinion filed September 22, 2008







 
Petition
for Writ of Mandamus Denied, and Stay Lifted, and Memorandum Opinion filed
September 22, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00870 -CV
____________
 
IN RE RUSSELL REICHERT, DAVID EYMARD, and ROBERT
OSTOS, Relators
 
 

 
ORIGINAL
PROCEEDING
WRIT OF MANDAMUS
 

 
M E M O R
A N D U M   O P I N I O N
On
September 19, 2008, relators Russell Reichert, David Eymard, and Robert Ostos
filed a petition for writ of mandamus in this Court.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004); Tex. R. App.
P. 52.  Relators have asked that we order the respondent[1]
to vacate his September 19 order denying their motion for continuance.  On
September 19, we stayed all underlying trial proceedings pending review and
consideration of the mandamus petition, and ordered the real party in interest
to respond no later than 8:00 a.m., Monday, September 22, 2008.




Having
reviewed the petition and real party=s response, we conclude that relators
have not demonstrated their entitlement to the extraordinary remedy of a writ
of mandamus.  Accordingly, we lift our stay order of September 19, 2008.  We
further deny the petition for writ of mandamus in cause no. 14-08-00870-CV, as
well as any other requests for relief contained in that petition.
PER
CURIAM
Petition Denied, and Stay Lifted, and Memorandum
Opinion filed, September 22, 2008.
Panel consists of Chief Justice Hedges, and Justices
Anderson and Boyce.




            [1]           Respondent
is the Honorable Levi Benton, presiding judge of the 215th District Court of
Harris County, Texas.